Citation Nr: 0941316	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA, which denied service connection for hepatitis C.  

The Veteran testified at an August 2008 Board hearing at the 
Oakland, CA RO before the undersigned Chief Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the file.

The Board notes that the Veteran submitted additional 
evidence in the form of private treatment records dated from 
February to March 2006 after the July 2007 supplemental 
statement of the case (SOC) was issued.  In an August 2008 
written statement signed by the Veteran, he waived initial 
consideration of this evidence by the agency of original 
jurisdiction in accordance with 38 C.F.R. § 20.1304 (2009).  
The Board will proceed with appellate review.  


FINDING OF FACT

The evidence does not establish that the Veteran's hepatitis 
C had its onset in active service or is otherwise related to 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The Veteran contends that he contracted hepatitis C as a 
result of handling contaminated laundry in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first Hickson element, evidence of a 
current disability, the Veteran's private treatment records, 
most recently dated in March 2006, show a diagnosis of 
hepatitis C since January 2000.  The Board finds that the 
Veteran has a current disability. 

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or event.  The Board here 
notes that the recognized risk factors for contracting 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or razor blades.  
See VBA Fast Letter 211B (98-110) November 30, 1998.  

In a November 2003 statement, the Veteran states that during 
his period of service he was assigned to Tripler Army Medical 
Center, where he was attached to the hospital laundry 
section.  The Veteran states that his duty was to deliver 
laundry contaminated with blood and other body fluids from 
the medical center to Schofield Barracks, and then return 
with clean laundry.  He states that sometimes the dirty load 
would spill inside the truck container and he would have to 
pick up laundry that was contaminated.  At the August 2008 
Board hearing, the Veteran specified that the dirty laundry 
was in canvas bags.  However, as the bags were loaded onto 
the truck, the sheets would fall out, and the Veteran would 
have to put them back in the bag.  He testified that the 
sheets were wet and full of blood.  In his November 2003 
statement, the Veteran states that he was given no 
information concerning blood borne pathogens during the time 
he worked with the contaminated laundry.  He argues that it 
was at this time that he was exposed to the hepatitis C virus 
through the handling of dirty laundry.  As noted above, 
exposure as a health care worker is considered one of the 
risk factors for contracting the virus.  The Veteran also 
states that he has never had a blood transfusion or 
hemodialysis, never used intravenous or intranasal drugs, 
never engaged in high-risk sexual activity, never shared 
razors or toothbrushes with anyone, and never had any tattoos 
or body piercings.  Thus, he argues that none of the other 
risk factors for contracting the virus apply to him.  

The Board acknowledges the Veteran's statements regarding his 
in-service exposure to contaminated laundry as the cause of 
his hepatitis C.  The Veteran can attest to factual matters 
of which he has first-hand knowledge; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  
However, the Veteran, as a lay person, has not been shown to 
have the requisite medical knowledge or training to be 
capable of diagnosing any medical disorder or rendering an 
opinion as to the cause or etiology of any current disorder.  
See id.; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, he cannot provide a competent opinion regarding 
the cause of his hepatitis C.  Thus, while the Board may 
consider the Veteran's account of what happened to him in 
service and thereafter, determining its credibility and 
weight as appropriate, the Board cannot accept the Veteran's 
statements that his hepatitis C was caused by handling 
contaminated laundry or by any other in-service event or 
injury as competent evidence of service incurrence.  See id; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board has reviewed the Veteran's service treatment 
records.  These records, including the October 1979 
separation from service examination, are negative for a 
diagnosis of hepatitis C or any indication of a liver 
disorder.  Moreover, the Veteran does not allege that he was 
diagnosed with hepatitis C or treated for symptoms associated 
with hepatitis C during service.  

The Board notes that the Veteran's DD 214 shows that he 
served as a Medical Supply Specialist.  Thus, based on the 
Veteran's military occupational specialty (MOS), the Board 
finds the Veteran's statements credible that he handled 
laundry contaminated with blood and other bodily fluids in 
service.  However, as discussed above, there is no evidence 
in the service treatment records that he contracted hepatitis 
C or any other disease as a result of handling such laundry.  

Under the third Hickson element, the evidence must show a 
nexus between the current disability and the in-service 
disease, injury, or event.  In this case, the evidence must 
show that the Veteran's hepatitis C was contracted from 
handling contaminated laundry.  

In his February 2005 notice of disagreement (NOD), the 
Veteran states that hepatitis C is known as a "Silent 
Epidemic" because it usually progresses slowly over many 
years.  He states that most people who are infected with 
hepatitis C are not aware of any noticeable symptoms for as 
long as one to two decades after they are infected.  He 
states that in more than 80% of individuals with acute 
infection, the disease progresses to a chronic condition.  He 
explains that hepatitis C is considered chronic when the 
virus remains in the blood for longer than 6 months, although 
tests may not detect it at all times.  

In his July 2007 statement, the Veteran argues that before 
1989 there was no blood test to detect hepatitis C.  The 
Veteran states that during the 1990's he began having 
problems with swollen glands, especially in his neck.  He 
states that in July 1998 the Veteran's doctor suspected that 
the Veteran had some form of hepatitis and therefore had the 
Veteran tested, but the results were negative.  The Veteran 
stated that the problem with his swollen glands persisted and 
his doctor had the Veteran tested again for hepatitis in 
January 2000.  This time the Veteran tested positive.  

At the August 2008 Board hearing, the Veteran testified that 
immediately after separation from service he started having 
problems with swollen glands in the neck, groin area, and 
under his arms.  However, he did not seek treatment at first.  
Then, around 1985 or 1986, the Veteran went to the VA 
hospital for treatment, but it remained unclear what was 
causing the swollen glands.  In 1989 the Veteran started 
going to Kaiser Permanente (Kaiser) for treatment for his 
swollen glands.  The Veteran testified that he was first 
diagnosed with hepatitis C around the late 1990's (the record 
shows that he was first diagnosed in January 2000).  The 
Veteran suggested in response to questioning that his primary 
doctor suspected hepatitis C due to the Veteran's swollen 
glands.  The doctor therefore had the Veteran tested, which 
resulted in a negative diagnosis.  The Veteran stated that he 
was tested again six months later (the record shows that it 
was actually about a year and a half later), and this time 
the test was positive for hepatitis C. 

The Board has reviewed the Veteran's post-service medical 
records.  A June 1997 Kaiser treatment record reflects that 
the Veteran was seen for pain in his neck, which was tender 
along the right anterior nodes.  The Veteran was diagnosed 
with lymphadenitis.  There is no indication in this record 
that hepatitis C was suspected.  

A February 1998 Kaiser treatment record reflects that the 
Veteran was again seen for a swollen gland on the right side 
of his neck.  

A June 1998 Kaiser treatment record reflects that the Veteran 
was seen for a sore throat, fever, and ear pain.  

A July 1998 Kaiser laboratory report shows a negative finding 
for hepatitis C. 

A January 2000 Kaiser laboratory report is positive for 
hepatitis C.  A radiology report conducted on the same day 
notes a history of lymphadenopathy.

In a May 2000 Kaiser treatment record, which reflects a 
diagnosis of chronic hepatitis C, the Veteran denied a 
history of blood transfusions, intravenous drug use, or 
tattoos.  

A July 2001 Kaiser oncology consultation report notes that 
the Veteran had a history beginning around December 2000 of 
myalgias and arthralgias which had persisted over the past 
seven months but were improving.  The Veteran had fevers 
beginning around the end of January which were also getting 
better.  The Veteran had problems with nausea and vomiting 
beginning in February.  He had loss of appetite, loss of 
energy, and lost nearly 50 pounds in weight.  The reporting 
physician also noted that the Veteran has lymphadenopathy 
which the Veteran's wife had stated was much more pronounced 
but had been decreasing.  The physician further noted that, 
according to the Veteran's 1998 medical record, his hepatitis 
C antibody was negative, but that his hepatitis C antibody 
and RNA testing are now positive.  However, the physician 
noted that the magnitude of the Veteran's liver function 
tests had never been very "impressive," with the SGOT being 
132 in April 2001 and the highest SGPT being 78 in June 1998.  
The physician also noted elevated protein levels in the 
Veteran's urine.  The physician concluded that the Veteran 
might have a low grade lymphoma that had not been clinically 
recognized.  The physician opined that the Veteran might also 
have an autoimmune disease causing proteinuria in the kidney.  

An August 2001 Kaiser treatment record notes that the Veteran 
had periodic fevers, fatigue, and lymphadenopathy in the 
neck, among other symptoms.  The reporting physician 
concluded that the etiology of the Veteran's entire syndrome 
remained unclear.  

A February 2002 Kaiser treatment record reflects a diagnosis 
of proteinuria and nephrotic syndrome secondary to the 
Veteran's hepatitis C.  

A March 2002 Kaiser treatment record reflects a diagnosis of 
membranous glomerulonephritis consistent with worsening 
hepatitis C.  

In March 2004, the Veteran underwent a VA medical examination 
in connection with this claim.  The examiner noted the 
following history.  The Veteran carried bloody laundry on a 
daily basis without protection while in the military and the 
Veteran denied promiscuous sex or drug use.  About the middle 
of 1999, the Veteran developed swollen glands, myalgias, and 
arthralgias.  He was given a blood test and told to return in 
six months because a diagnosis had not been made.  The 
Veteran then began experiencing a temperature of 102 degrees 
that would come and go.  The Veteran had a slightly elevated 
liver function test in 1999.  A diagnosis of hepatitis C was 
made in January 2000.  There was no known exposure to 
hepatitis C just before the Veteran's illness.  In December 
2000 the Veteran had a liver biopsy that showed mild 
inflammation and fibrosis.  He had "mid [sic] leg edema," 
and a decreased platelet count was noted as well as an 
elevated amylase.  The thrombocytopenia improved on 
Prednisone.  The Veteran developed a renal abnormality with 
proteinuria.  The Veteran continued to have swelling of the 
joints in his hands, knees, and feet, and would become 
inflamed at times.  He had recurrent indigestion.  He had 
weekly headaches.  He also had fatigue and recurrent lymph 
node swelling.  He had numbness in the toes and was also 
hypertensive.  The VA examiner acknowledged that the Veteran 
did have blood exposure in the service and denied any other 
risk factors.  However, the Veteran's hepatitis C anti-body 
was negative in 1998, although his liver enzymes were 
elevated with the SGBT being 79 in June 1998.  The examiner 
concluded that it was likely as not that the Veteran's 
hepatitis C was not service connected because the hepatitis C 
test should have been positive in 1998.  The Board notes that 
while the examiner expressed his conclusion in terms of a 
fifty-fifty probability, it is clear that given the 
examiner's emphasis on the negative June 1998 test, and his 
emphasis on the lack of a connection to service, he intended 
to state that it is less likely as not that the Veteran's 
hepatitis C is related to service.  

In a February 2006 letter, one of the Veteran's doctors at 
Kaiser stated that he had been involved in the care of the 
Veteran since 2004.  The doctor stated that it was not clear 
when the Veteran's hepatitis C infection was acquired.  The 
doctor was aware that the Veteran had some potential 
exposures during military service and therefore could not 
exclude the possibility that this is when the infection was 
acquired.  In a June 2007 letter, the doctor reiterated that 
it was possible the Veteran contracted hepatitis C during his 
military service handling bloody linens. 

A March 2006 private treatment record from the University of 
California at San Francisco Medical Center (UCSF) reflects 
that the Veteran underwent a liver transplant due to end-
stage hepatitis C.  Another March 2006 UCSF medical record 
reflects that the Veteran also had a history of a renal 
transplant.

In carefully reviewing the medical evidence and the Veteran's 
lay statements, the Board finds that a relationship between 
the Veteran's hepatitis C and his period of service has not 
been shown.  

First, the Veteran was not diagnosed with hepatitis C until 
January 2000, over twenty years since his separation from 
service.  While the Veteran argues that hepatitis C was 
suspected in 1998, there is no competent evidence that the 
Veteran exhibited symptoms associated with hepatitis C before 
that time.  This long period of about twenty years between 
the Veteran's separation from service in December 1979 and 
the diagnosis of hepatitis C in January 2000 weighs against a 
finding that the Veteran's hepatitis C is related to service. 

The Board agrees with the Veteran's contentions that 
hepatitis C is a "silent epidemic" that might be 
asymptomatic for many years, and that there was no blood test 
to detect hepatitis C prior to 1989.  According to VBA Fast 
Letter 211B (98-110), supra, the incubation period for 
infection following exposure to the virus ranges from 2 to 26 
weeks.  However, the onset of infection may be unrecognized 
since symptoms may not be severe enough to require medical 
attention.  Id.  Moreover, chronic liver damage will not 
manifest for many years.  Id.  Finally, as the Veteran 
states, blood donor screening for hepatitis C was not 
possible until 1989, when the specific virus was identified.  
Id.  

However, the fact that hepatitis C may not manifest for many 
years does not show that the Veteran's hepatitis C is related 
to service.  This kind of general information about hepatitis 
C is akin to that found in a medical article or treatise.  
The United States Court of Appeals for Veterans Claims has 
held that a medical article or treatise can provide important 
support for a claim if it is combined with an opinion of a 
medical professional.  Sacks v. West, 11 Vet. App. 314, 317 
(1998).  Alternatively, medical article or treatise evidence, 
standing alone, can provide support if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
argument for causality based upon objective facts rather than 
an unsubstantiated lay medical opinion.  Id.  Here, the 
Veteran's contentions regarding the latency period of 
hepatitis C and the fact that the virus was not identified 
prior to 1989 is not specific enough for the Board to 
determine whether in the Veteran's case his hepatitis C was 
incurred in service.  See id. (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Thus, the Board gives very little 
weight to this information as evidence of a nexus to service.  

Moreover, the January 1998 test, which was conducted after 
1989, and well after the time hepatitis C would have 
incubated since the Veteran's period of service, was negative 
for the virus.  

The Board acknowledges the Veteran's contentions that his 
swollen glands were an early sign of hepatitis C, which he 
states he has had ever since his separation from the service.  
However, the Veteran does not have the medical expertise or 
training to offer a competent opinion as to whether his 
swollen glands were an early sign of hepatitis C.  See 
Espiritu, supra.  Hepatitis C is not a type of medical 
condition that can be diagnosed through lay observation.  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(holding that because varicose veins "may be diagnosed by 
their unique and readily identifiable features, the presence 
of varicose veins was not a determination 'medical in nature' 
and was capable of lay observation"); Layno, 6 Vet. App. at 
469-71 (noting that a veteran is competent to report 
difficulty breathing, but not to diagnose the condition as 
bronchial asthma).  

The available medical evidence offers no support to the 
Veteran's contention that his swollen glands were an early 
sign of hepatitis C.  While the medical records reflect that 
the Veteran has had swollen glands or lymphadenopathy since 
1997, this condition has never been correlated with his 
hepatitis C.  The closest connection between these conditions 
is found in the January 2000 radiology report, conducted on 
the same day that the Veteran was diagnosed with hepatitis C, 
which notes a history of lymphadenopathy.  However, the fact 
that this condition was noted by no means leads to the 
conclusion that it was considered a sign or symptom of 
hepatitis C.  Indeed, in the January 2001 Kaiser treatment 
record, the oncologist, after noting the Veteran's history of 
lymphadenopathy, concluded that the Veteran might have a low 
grade lymphoma that had not been clinically recognized, 
rather than that lymphadenopathy was a symptom of hepatitis 
C.  Likewise, the August 2001 Kaiser treatment record notes 
that the Veteran had lymphadenopathy in the neck among other 
conditions, but the etiology of the Veteran's "entire 
syndrome" remained unclear.  In other words, the Veteran's 
swollen glands were not correlated with hepatitis C.  Thus, 
the Veteran has not demonstrated that his swollen glands were 
an early symptom of hepatitis C.  

The Board also does not find the Veteran's contention that he 
has had swollen glands ever since the service to be credible.  
There is no medical evidence reflecting diagnoses, treatment, 
or complaints of swollen glands until 1997, over fifteen 
years since the Veteran's separation from service.  The 
Veteran never reported in the Kaiser treatment records or the 
March 2004 VA examination that he had suffered from swollen 
glands prior to the late 1990's.  In his July 2007 statement, 
the Veteran stated that he began to have swollen glands in 
the 1990's, not immediately after service as he alleged (for 
the first time) at his Board hearing.  The Board simply 
cannot find that the Veteran's hepatitis C is related to 
service based on his contentions at the hearing that he began 
to have swollen glands immediately after his separation in 
1979.   

Second, in the March 2004 VA examination, the VA examiner, 
after a thorough review of the Veteran's medical records and 
reported history, concluded that it was unlikely the 
Veteran's hepatitis C was caused by his exposure to 
contaminated laundry in the service because the July 1998 
laboratory result was negative for the hepatitis C antibody.  
The examiner took due note of the fact that the Veteran had 
been treated for swollen glands, then tested for hepatitis C, 
which produced negative results, and then tested again 
subsequently which turned up a positive result.  While the 
dates reported in the examination do not correspond exactly 
to the dates in the record (the examiner states that the 
Veteran's swollen glands developed in 1999 rather than 1997, 
and that the Veteran was re-tested for hepatitis C six months 
after he was first tested, rather than about a year and half 
later, as was the case), the sequence is the same.  Thus, the 
examiner did not find that the Veteran's swollen glands were 
a symptom of hepatitis C, and did not find any other link 
between the Veteran's hepatitis C and his period of service.  
The Board finds this examination highly probative on the 
issue, as it was conducted by a medical expert, it was based 
on a thorough examination of the Veteran and a review of the 
medical evidence, as well as the Veteran's reported history, 
and it was supported by an adequate explanation, namely the 
Veteran's negative July 1998 test.  See Nieves-Rodriguez, 
supra; Prejean v. West, 13 Vet App 444 (2000); Guerrieri v. 
Brown, 4 Vet App 467 (1993).  Thus, the fact that the VA 
examiner, a medical expert, found it less likely as not that 
the Veteran's hepatitis C is related to service weighs 
heavily against a finding of such a relationship.  Because 
this opinion is specific to the Veteran's case, it 
substantially outweighs the Veteran's contentions regarding 
the latency period of hepatitis C.  See Sacks, supra.  

In the Veteran's February 2005 NOD, he argues that the VA 
examiner did not take into account the fact that Kaiser first 
tested the Veteran in July 1998 (the Veteran mistakenly dates 
this test in July 2001) because hepatitis C was suspected.  
The Veteran argues that knowing the test sometimes does not 
detect the virus, Kaiser tested the Veteran again and the 
results were positive for the virus.  The Veteran also points 
out that he has a kidney dysfunction associated with 
hepatitis C that was never considered as part of the 
evidence.  The Board does not find that these arguments 
counteract the validity or probative value of the VA 
examination.  Whether or not hepatitis C was suspected when 
the Veteran was first tested in July 1998, the results were 
negative for hepatitis C.  The examiner based his conclusion 
on this fact, and could not otherwise find a relationship 
between the virus and the Veteran's service.  Moreover, as 
explained above, the Board cannot consider, much less give 
any weight to, the Veteran's contentions that he has had 
hepatitis C or symptoms thereof ever since his separation 
from service.  See Espiritu, supra.  There is no medical 
evidence demonstrating such a relationship.  Finally, the 
Board does not find that the VA examiner's failure to mention 
the Veteran's kidney condition undermines the validity of his 
opinion.  The Veteran's kidney disorder has been found to be 
a result of the Veteran's hepatitis C, and thus is an 
important factor in terms of the severity of the virus.  
However, there is no medical or lay evidence showing that he 
had this disorder prior to the diagnosis of hepatitis C in 
January 2000.  Thus, there is no reason why the development 
of this condition would alter the VA examiner's finding that 
the negative July 1998 test precludes a connection between 
hepatitis C and the Veteran's military service. 

The Board has also considered the February 2006 and July 2007 
letters by the Veteran's doctor stating that it is possible 
the Veteran's hepatitis C was contracted from handling 
contaminated linens in service.  The Board can give no weight 
to this opinion, as it is speculative in nature and not 
supported by any rationale.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Here, the doctor's statement is speculative in nature, as it 
does not provide any degree of likelihood that the Veteran's 
hepatitis C may be due to handling contaminated laundry.  It 
simply indicates that such exposure could be a possible cause 
of the Veteran's hepatitis C.  

Moreover, the Veteran's doctor gave no rationale for his 
opinion and did not refer to the Veteran's past medical 
history in rendering this conclusion.  In Nieves-Rodriguez, 
22 Vet. App. at 304, the Court held that the probative value 
of a medical opinion comes from its reasoning.  Thus, neither 
a VA medical examination report nor a private medical opinion 
is entitled to any weight if it contains only data and 
conclusions. Id.  The Court also held that a medical opinion 
could not be discounted solely because the opining physician 
did not review the claims file (emphasis in original).  Id.  
Nevertheless, the Court stated that particular medical 
evidence contained in a claims file might have significance 
to the process of formulating a medically valid and well-
reasoned opinion.  Id.  Critical pieces of information from a 
claimant's medical history can lend credence to the opinion 
of a medical expert who considers them, and detract from the 
medical opinions of experts who do not.  Id.  As the February 
2006 and June 2007 letters contain only the doctor's bare 
conclusion, and does not mention or account for the negative 
July 1998 test or the lack of medical evidence of hepatitis C 
until January 2000, the Board gives no weight to this opinion 
as evidence that hepatitis C was contracted in service.  By 
contrast, the VA examination included a thorough review and 
discussion of the Veteran's medical records and reported 
history, and the examiner gave a rationale for his opinion 
which was grounded in and consistent with the evidence of 
record.  Thus, the Board gives much more weight to the VA 
examination, as it is non-speculative in nature and supported 
by a rationale based on the available medical evidence. 

To summarize, the Veteran has not shown a continuity of 
symptoms associated with hepatitis C since separation that 
might link it to service.  Rather, the period of about twenty 
years between the Veteran's separation from service and the 
diagnosis of hepatitis C weighs against such a relationship.  
Moreover, the VA examiner concluded that it was unlikely the 
Veteran's hepatitis C is related to service based on the 
negative July 1998 laboratory report.  As explained above, 
the Board gives much more weight to this evidence than to the 
evidence the Veteran has offered to the contrary.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for hepatitis C must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The Court has held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in November 2003 informed 
the Veteran of what evidence was required to establish 
service connection, and of the Veteran's and VA's respective 
duties for obtaining such evidence.  However, it did not 
provide notice regarding the degree of disability or the 
effective date.  This deficiency was cured by a March 2006 
letter notifying the Veteran of these last two elements.  
Although it was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had an opportunity to respond 
with additional argument and evidence before his claim was 
subsequently readjudicated and a supplemental statement of 
the case (SSOC) issued in July 2007.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran's private medical records have been 
obtained, to the extent possible.  At the August 2008 
hearing, the Veteran also mentioned that he had been seen at 
a VA medical center near Fairfield, California, during 1985 
and 1986 for swollen glands and blisters.  He thought perhaps 
it was the VA Medical Center in San Francisco.  He did not 
state that he had been seen for other symptoms that might be 
related to hepatitis C.  The Veteran also stated that from 
1989 he had been treated at Kaiser Permanente in Vallejo for 
swollen glands.  As discussed above, swollen glands have not 
been correlated with the Veteran's hepatitis C.  
Consequently, more evidence that the Veteran was treated for 
swollen glands would not lend further support to his claim.  
Thus, the Board is unwilling to remand this case to obtain 
these records.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no likely additional 
benefit flowing to the Veteran.  The Court has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
the Veteran's medical and service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in March 2004.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the medical records 
and clinical findings made on examination when appropriate.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  See 
38 C.F.R. § 3.159(c) (4).  

Further examination or opinion is not needed on this claim 
because, as discussed above, the preponderance of the 
evidence shows that hepatitis C was not contracted during the 
Veteran's military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) 


ORDER

Entitlement to service connection for hepatitis C is denied. 




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


